Citation Nr: 0719082	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  98-04 915A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
status post prostatectomy, claimed as a result of exposure to 
ionizing radiation.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION


The veteran served on active duty from April 1957 to February 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
that denied entitlement to service connection for prostate 
cancer due to radiation exposure, service connection for 
PTSD, and a total disability rating based on individual 
unemployability.  In April 2004, the Board issued a decision 
that continued to deny the claims on appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2007 
memorandum decision, the Court vacated the Board's April 2004 
decision for the purpose of obtaining additional evidence.  


FINDING OF FACT

Information received from the Nashville RO reveals that the 
appellant died in December 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
HOLLY MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


